In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-15-00344-CR


                                SONYE SHIELDS, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                     Donley County, Texas
                    Trial Court No. 3852, Honorable Stuart Messer, Presiding

                                         June 23, 2016

                               MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Sonye Shields, entered a negotiated plea of guilty to the offense of

possession of a controlled substance, methamphetamine, in an amount of four grams or

more but less than 200 grams.1 Pursuant to the plea agreement, appellant was placed

on deferred adjudication community supervision for a period of five years and ordered to

pay a fine of $3000 plus all costs of court. Subsequently, the State filed an original and

first amended application to adjudicate appellant guilty. Appellant entered a plea of “Not

      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2010).
True” to the allegations contained in the first amended application to adjudicate. After

hearing the evidence, the trial court found that two allegations were true and

adjudicated appellant guilty. Following a hearing on the issue of punishment, the trial

court assessed appellant’s punishment at confinement in the Institutional Division of the

Texas Department of Criminal Justice for 20 years. Appellant has perfected her appeal

and we will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of her right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of her right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has filed no response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

                                             2
arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3